DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 28-47 and 53-54) in the reply filed on 12.22.2020 is acknowledged. The replied filed 12.22.2020 didn’t elect between Species 1-4 as required in the Office Action mailed 10.27.2020; the applicant further elected Species 1 (Fig. 1 with claims 28-32, 37, 41-47 and 53 as readable) on a voicemail received on 2.27.2021.
Claims 33-36, 38-40, 48-52 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12.22.2020 and subsequent voicemail received on 2.27.2021 

Claim Objections
Claims are objected to because of the following informalities: 
In claims 28, 45 and 53, include new line indentations for each limitation per MPEP 608.01(i).
In claim 28, “the capping material contacts the, first, second…” should not include the comma before “first” for clarity.
In claim 28, the terms “semiconductive” and “semi conductive” are used interchangeably and only one should be used for clarity in all claims; the examiner suggests –semiconductive--.
In claim 29, “second-“ is unclear by the presence of “-“.
Appropriate correction is required.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, 32, 37, 42 and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teh et al. (US 20140159228 A1)
Regarding claim 28, Teh discloses a system-in-package apparatus (Fig. 5E) comprising: a semiconductive bridge (114, [0016]) fixed in a mass (126+112, MPEP 2111), the semi conductive bridge including an active surface (top) and a backside surface (bottom); and the mass (126+112, MPEP 2111) including a die side (top) and a land side (bottom); first (116A/116C) and second (116B/116D) pluralities of interconnect pillars extending from the active surface; an interconnect package (element, left 108B/108C, MPEP 2111) fixed (partly) in the mass, wherein the interconnect package communicates from the die side to the land side; a third plurality of interconnect pillars (left 106) disposed on the interconnect package (element) at the die side; a first semiconductive die (102A) coupled to the first and third pluralities of interconnect pillars (Fig. 5E); a second semi conductive die (102B) coupled to the second plurality of interconnect pillars; and wherein the first and second semiconductive dice are affixed in a capping material (108A+118, MPEP 2111), and wherein the capping material contacts the, first (116A/116C), second (116B/116D) and third (106) pluralities of interconnect pillars (Fig. 5E).


    PNG
    media_image1.png
    381
    585
    media_image1.png
    Greyscale

Regarding claims 29, 32, 37 and 42, Teh discloses (claim 29) wherein the interconnect package (element) is a first interconnect package (element), further including: a second interconnect package (element, opposite 108B/108C, MPEP 2111) fixed (partly) in the mass, wherein the second interconnect package communicates from the die side to the land side; a fourth plurality of interconnect pillars (right 106) disposed on the second interconnect package at the die side, wherein the second and fourth pluralities of interconnect pillars are coupled to the second semiconductive die (102B), and wherein the capping material contacts the fourth plurality of interconnect pillars (Fig. 5E), (claim 32) further including an electrical bump array (110) disposed on the land side (bottom) and coupled to the interconnect package (element, Fig. 5E), (claim 37) wherein the backside surface  (of 114) is fully enclosed in the mass (Fig. 5E), and, (claim 42) wherein the interconnect package (element) is (in part) an interconnect-and-trace connection (Fig. 5E) between the die side and the land side of the mass (Fig. 5E).
Regarding claims 45 and 46, Teh discloses (claim 45) a system-in-package apparatus (Fig. 5E) comprising: a semiconductive bridge (114) including an active surface (top) and a backside surface (bottom); first (116A/116C) and second (116B/116D) pluralities of interconnect pillars extending from the active surface; an interconnect package (element, left 108B/108C, MPEP 2111) including a die side (top) and a land side (bottom), wherein the interconnect package communicates from the die side to the land side; a third plurality (left 106) of interconnect pillars disposed on the interconnect package (element) at the die side; a first semiconductive die (102A) coupled to the first and third pluralities of interconnect pillars; a second semiconductive die (102B) coupled to the second plurality of interconnect pillars; and wherein the first and second semiconductive dice are affixed in a capping material (108A+118, MPEP 2111), and wherein the capping material contacts the first, second and third pluralities of interconnect pillars (Fig. 5E), and, (claim 46) wherein the interconnect package (element) is a first interconnect package (element), further including: a second interconnect package (element, opposite 108B/118C) including a die side (top) and a land side (bottom) that are substantially coplanar with the first interconnect package die side and land side; a fourth plurality of interconnect pillars (right 106) disposed on the second interconnect package at the die side, wherein the second and fourth pluralities of interconnect pillars are coupled to the second semiconductive die (102B), and wherein the capping material (108A+118) contacts the fourth plurality of interconnect pillars (Fig. 5E).

Claims 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Teh.
Regarding claim 31, Teh discloses wherein the interconnect package (element) is a first interconnect package (element), further including: a second interconnect package (element, opposite 108B/108C) fixed (partly) in the mass, wherein the second interconnect package communicates from the die side to the land side; a fourth plurality of interconnect pillars (right 106) disposed on the second interconnect package at the die side, wherein the second and fourth pluralities of interconnect pillars 
Teh fails to disclose wherein the first semiconductive device is a processor device, and wherein the second semiconductive die is a memory device.
Teh discloses “The dice 102A-B can include a CPU, graphics, memory, radio, MicroElectroMechanical system (MEMS) sensor, or other type of circuitry” ([0019].
It would have been obvious to one of ordinary skill in the art to select a processor device and a memory device in the apparatus of Teh and arrive at the claimed invention so as to integrate different purpose devices within a package and thereby expand it’s functionality while increasing packaging density and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 41, Teh discloses an electrical bump array (110) assembled to the interconnect package (Fig. 5E), but fails to disclose a board assembled to the electrical bump array.
However, it would have been obvious to one of ordinary skill in the art to include a board as claimed in the apparatus of Teh so as to enable means for mounting a package into a motherboard and thereby enable formation of an integrated system (e.g., personal computer) and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claims 30 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Teh in view of Chang et al. (US 20160218092 A1).	
Regarding claims 30 and 47, Teh fails to disclose further including a passive device coupled to the semiconductive bridge at a fifth plurality of interconnect pillars that are disposed between the first and second pluralities of interconnect pillars. 

It would have been obvious to one of ordinary skill in the art to include the arrangement of Chang to the apparatus of Teh and arrive at the claimed invention so as to incorporate passive devices which aid in reduction of on-chip “IR” drop (Chang, [0006-0007]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Teh in view of Marimuthu et al. (US 20100133704 A1).	
Regarding claim 43, Teh fails to disclose wherein the interconnect package is a through-package via structure connection between the die side and the land side of the mass.
Marimuthu discloses wherein the interconnect package (104 or 106) is a through-package via structure connection between the die side and the land side of the mass (118, Fig. 3g).
It would have been obvious to one of ordinary skill in the art to include the arrangement and via structures of Marimuthu in the device of Teh and arrive at the claimed invention so as to provide known conductive pathways which enable electrical interconnections of highly integrated packages (Marimuthu, [0008]).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Teh in view of Lu (US 9831195 B1).
Regarding claim 44, Teh fails to disclose wherein the mass is a thermally cured resin and wherein the capping material is an optically cured resin.
Lu discloses “the molding material can be thermally and/or optically cured to form the encapsulant 30” (Fig. 2D).
.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Teh in view of Lee et al. (US 20100102428 A1) and Babb et al. (US 6900383 B2).
Regarding claim 53, Teh discloses a computing system containing a system-in-package (SiP) apparatus (Fig. 5E), comprising: a semiconductive bridge (114) fixed in a mass (126+112, MPEP 2111), the semiconductive bridge including an active surface (top) and a backside surface (bottom), and the mass including a die side (top) and a land side (bottom); first (116A/116C) and second (116B/116D) pluralities of interconnect pillars extending from the active surface; a first interconnect package (element, left 108B/108C) fixed (partly) in the mass, wherein the first interconnect package communicates from the die side to the land side; a third plurality (left 106) of interconnect pillars disposed on the interconnect package at the die side; a second interconnect package (element, right 108B/108C) fixed (partly) in the mass, wherein the second interconnect package communicates from the die side to the land side; a fourth plurality of interconnect pillars (right 106) disposed on the second interconnect package at the die side; a first semiconductive die (102A) coupled to the first and third pluralities of interconnect pillars; a second semiconductive die (102B) coupled to the second and fourth plurality of interconnect pillars; wherein the first and second semiconductive dice are affixed in a capping material (108A+118, MPEP 2111), and wherein the capping material contacts the first second first and second and third pluralities of interconnect pillars (Fig. 5E); an electrical bump array (110) coupled to the first and second interconnect packages (elements) at the land side (Fig. 5E).

Lee discloses a board (140) coupled to the electrical bump array (170, Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the board and bump arrangement of Lee in the system of Teh so as to provide external I/O connections (Lee, [0031]).
Babb discloses wherein the board includes an outer shell (102 in 100) that provides (MPEP 2111 electrical insulation (Fig. 3, “Dielectric coating 102 is comprised of a material that is electrically nonconductive and, preferably, thermally conductive”) 
It would have been obvious to one of ordinary skill in the art to include the coating of Babb in the system of The/Lee and arrive at the claimed invention so as to provide an electromagnetic shield around a board (Babb, 1:25-30).

Conclusion
The examiner suggests reciting a coplanarity between the active surface(s) and die side(s) and that the first and second interconnect packages are separate entities as means to overcome the prior art of record. The examiner suggestions are not an affirmation of allowability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andres Munoz/Primary Examiner, Art Unit 2894